Citation Nr: 1109820	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to increased evaluation in excess of 10 percent for service connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to March 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO).

In January 2010, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

It is further noted that the issue of entitlement to service connection for genital herpes simplex was also remanded by the Board in January 2010.  Through the course of development, in an October 2010 rating decision, this issue was granted 60 percent evaluation, effective November 30, 2004.  Since the October 2010 rating decision, the Veteran, nor her representative, has expressed disagreement regarding the decision of service connection for herpes simplex.  Therefore, this issue is no longer before the Board and will not be discussed in this decision.


FINDING OF FACT

The Veteran reported dull head pain five to six times a month with no prostrating attacks, but during these times she is able function without limitations and symptoms are relieved medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sough, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the duty to notify was satisfied by notice letter sent to the Veteran in March 2005 and January 2010.  These letters informed her of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the January 2010 notice letter and a letter sent to the Veteran in March 2006 informed her of how effective dates are assigned pursuant to Dingess.

The VA has also done everything reasonably possible to assist the Veteran with respect to her claim for benefits, such as obtaining medical records and providing the Veteran with a VA examination.  Consequently, the duty to notify and assist has been satisfied, as to those claims now being finally decided on appeal.

Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100. .  That code provides a 50 percent rating with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months.  Less frequent attacks will be noncompensable.  38 C.F.R. § 4.124a, Code 8100 (2010).

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran and her representative claim that the Veteran is entitlement to an increased evaluation for her service- connected migraine headaches which is currently evaluated at 10 percent compensation.

In a November 2004 and February 2006, the Veteran stated her migraine headaches have worsened and are severe.  The Veteran underwent a VA examination in July 2005 where she stated complained of "constant nagging pain over the forehead, trigger, does not know questionable stress.  In the evening, she gets pain over the bi-temple area behind eyes, describes it as pulsation and also feels like eyes [are] going to bulge.  If she takes medication, does not catch it... headaches may last up to two to three days."  The Veteran also stated that she still goes to work when she has her migraine headaches.  See VA examination, dated July 2005.

VA treatment records from April 2005, August 2005 and November 2006 report the Veteran was treated for headaches.  The Veteran described it as sharp pains and that it has been getting worse.  In both the August 2005 and November 2006 VA treatment records, the examiner noted the Veteran's migraines were uncomplicated and improved.  See VA treatment records, dated April 2005 to November 2006.

In January 2010, the Board remanded this matter for a new VA examination.  Subsequently, in February 2010, the Veteran was afforded a new VA examination where she described her current symptoms as dull aching head pain occurring five to six times a month and lasting for two to three days.  There were no flare ups reported and stated she was treated it with prescription medication.  The Veteran also stated that she was unable to work for four days in the last six months as a result of her migraines but would be able to protect herself during a migraine.  No prostrating attacks were reported.  See VA examination, dated February 2010.

The VA examiner determined that there was no cognitive impairment, residual neurologic impairment, and no symptoms between headaches.  The last headache was two months ago.  The VA examiner opined the Veteran has no limitation to use of firearms during headache or in any other way related to the headaches.  The prognosis was noted as satisfactory in its current course.  There were no recommendations for restriction and that she would not be "affected adversely by functional requirements of proposed position."  Id. 

Upon a review of the record, while she reports dull head pains five to six times a month, missing four days of work in the last six months, the preponderance of the medical evidence reflects her reporting that the headaches were relieved with medication or exercise, and that she is able to work without limitations when she has a headache.  Significantly, there were no reports of prostrating attacks.  As such, the Veteran's migraines are adequately addressed by the 10 percent rating presently assigned.

The Board concludes that the medical findings on VA examination and in treatment records are of greater probative value than the Veteran's contentions proffered in response to her appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for migraine headaches.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's migraine headaches.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim for service connection and against a rating higher than those assigned for migraines, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to increased evaluation in excess of 10 percent for service connected migraine headaches is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


